Order entered September 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00999-CV

                               LOUIS MARTIN, JR., Appellant

                                                V.

                 U.S. MERCHANTS FINANCIAL GROUP, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15757

                                            ORDER
        The Court has before it the request of Vielica Dobbins, Official Court Reporter of the

134th Judicial District Court, for an extension of time in which to file the reporter’s record. The

Court GRANTS the request and ORDERS that the reporter’s record be filed by September 30,

2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE